Citation Nr: 1735231	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-09 719	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating greater than 70 percent for service connected posttraumatic stress disorder with depression and panic disorder.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1968 to October 1972.  
  
This case comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  That decision increased his previous service-connected post-traumatic stress disorder (PTSD) rating from 30 percent to 70 percent.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to a rating in excess of 70 percent for his PTSD.    After a VA exam in July 2003, service-connection for PTSD was evaluated at 30 percent.  In February of 2010, the Veteran had an incident at work where he was sent home, which subsequently led to his early retirement.  Social Security Administration (SSA) records show a private psychiatrist letter from October, 2011, where the doctor recounts the confrontation the Veteran had at his postal job that intensified his PTSD symptoms, preventing him from being gainfully employed.  The Veteran did not return to work after this event, though it appears his treatment providers encouraged him to look for employment.    

In May of 2010, the Veteran filed for an increased PTSD rating, indicating his condition was "much worse."  See Statement in Support of Claim.  The Veteran supplied three lay statements, and in June 2010, the Veteran met with a VA examiner, resulting in an increased rating of 70 percent.  The Veteran appealed, was examined by VA again in November 2012, with his rating continuing at 70 percent.  

In February 2013, a private psychologist wrote the VA, indicating the Veteran was being treated by their agency for PTSD.  The psychologist opined that together with the Veteran's other comorbid, non-service connected disabilities (knee and back surgeries, obesity) that the Veteran was disabled and unable to work.  While this letter is dated after the VA exam, the Board notes the VA examiner seems to have made specific references to portions of it in the November 2012 exam.  

The VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

The last VA mental exam is nearly five years old, and the most recent SSA records are dated July 2013.  The Board finds a new exam and an updated records are necessary to determine the Veteran's current disability.    

Accordingly, the case is REMANDED for the following action:

1. Update the claims file with SSA and private treatment records of the Veteran from July 2013 to present.  The Veteran must assist in the matter by identifying his private psychological healthcare providers and by submitting releases for VA to obtain any private records.  

2. Provide the Veteran with a psychiatric examination to determine the severity of his service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment, and any functional effects that the Veteran's PTSD has on the  activities of daily living. The examiner should review all evidence in the claims file, to include all treatment and SSA records, the Veteran's lay statements and statements of others.   All examination findings and testing results, along with a complete rationale for the  opinion offered, must be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


